PER CURIAM.
Effective September 8, 1959, Florida Appellate Rule 4.5(c) (5), F.S.A., shall be amended to read as follows:
Except hearings for review of Workmen’s Compensation orders the petition shall be set down for oral argument as directed by the Court on some motion day after the time allowed petitioner herein to file his reply brief; and, unless further proceedings are ordered by the Court, the cause shall be finally disposed of without further oral argument.
Review of Workmen’s Compensation Orders pursuant to statute and Rule 4.1, shall be set for hearing on regular oral argument days in accord with the provisions of Rule 3.10(a)-(e).
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., concur.